Citation Nr: 0620637	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for calcified 
granulomas, claimed as a result of exposure to asbestos.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for cracked teeth, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April and May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
the benefits currently sought on appeal.

The issues of entitlement to service connection for an 
asbestos-related disorder, post-traumatic stress disorder 
(PTSD), and cracked teeth are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has been related 
medically to his military service.

2.  The veteran's tinnitus has been related medically to his 
military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in July 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of these claims, those matters are 
not currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran has not been precluded from 
participating effectively in the processing of his claims.  
Especially given that these claims are granted, any 
deficiency with respect to the notice has not affected the 
essential fairness of the decision.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Medical evaluations of the veteran are of record.

Service Connection

The veteran seeks service connection for hearing loss and 
tinnitus, which he contends initially were manifested in 
service.  First, the veteran reports that while in submarine 
training, he underwent pressure testing in small enclosed 
areas.  Though he was able to clear his ears without problem, 
he began to experience ringing in the ears thereafter.  
Second, the veteran reports experiencing hearing loss while 
serving on a helicopter carrier where he was exposed to high 
pressure steam kettles that emitted high pitched noises, as 
well as the roar of a jet engine attached to an aircraft lift 
as he walked by.

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

VA audio consultation in April 2002 confirmed diagnoses of 
mild to moderate sensorineural hearing loss and tinnitus.  
While the accompanying audiogram is not sufficient for 
assignment of a specific rating under 38 C.F.R. § 4.85, it 
clearly shows the presence of a hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  

Service medical records reveal that the veteran's hearing was 
evaluated as normal in June 1977, shortly after enlistment.  
In November 1977, however, he failed a pressure test due to 
otalgia, at which time his tympanic membranes were inflamed 
and he had decreased motility.  Hearing acuity testing in 
January 1980 revealed significant threshold shifts and 
hearing loss.  His separation examination did not include a 
hearing test.  


The question that remains is whether there is medical 
evidence of a nexus between the veteran's current hearing 
loss and tinnitus and his service.  The audiologist who 
conducted the VA consultation in April 2002 reviewed the 
veteran's in-service noise exposure.  She also found a 
negative history of post-service exposure.  Upon examination, 
she opined that the veteran's hearing acuity results were 
consistent with noise-induced cochlear pathology, and that 
his military noise exposure was more likely as not a 
contributing factor to his hearing impairment.  She further 
found that the veteran's tinnitus was consistent with the 
same cochlear pathology.  Absent evidence to the contrary, 
the Board is not in a position to question these opinions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The requisite 
medical evidence of a nexus is of record.  Service connection 
is warranted for both hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The veteran seeks service connection for calcified granuloma 
which he believes is secondary to exposure to asbestos in the 
Navy.  In particular, he alleges that he was present both 
before and after the systematic removal of asbestos in the 
steam lines running through his berthing compartment on the 
U.S.S. Iwo Jima.  He was not present during the actual 
removal.  His service personnel records confirm that he 
served in the Navy as a Mess Management Specialist on the 
U.S.S. Bluefish from 1978 to 1979, and the U.S.S. Iwo Jima 
from 1979 to 1981.  However, there is insufficient evidence 
in the record with which to determine whether the veteran was 
exposed to asbestos.  Accordingly, a request must be made to 
the Navy Medical Liaison office at the National Personnel 
Records Center (NPRC) to determine the likelihood, based on 
the evidence of record, of the veteran's exposure to 
asbestos.  Any further development deemed necessary by the 
information gained from the NPRC should be conducted.

The veteran also seeks service connection for PTSD based on 
his experiences aboard the U.S.S. Bluefish, a nuclear attack 
submarine.  Because he did not serve in combat during a 
period of war, credible supporting evidence, in addition to 
his lay statements, that his claimed in-service stressor 
actually occurred is required.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005).

Specifically, the veteran alleges that during a special 
operation in or around November 1978, his submarine was 
deployed to the Baltic Sea to listen to Soviet transmissions, 
record Soviet sonar signatures, and take photographs of 
Soviet ships.  He further reported that during an attempt to 
take secure a photograph, the U.S.S. Bluefish became exposed 
and was spotted by a Soviet ship.  The submarine dove and 
waited on the bottom for 2 to 3 days, with all but the 
necessary systems shut down.  The sailors were told that if 
it came to it, the nuclear device on board would be detonated 
rather than allow the submarine to be taken by the Soviet 
forces.  

While the record contains a diagnosis of PTSD, no attempt has 
been made to verify the veteran's stressor.  Additionally, 
the current diagnosis appears to be based on a variety of 
factors prior to, during, and after the veteran's service.  
The U. S. Army and Joint Services Records Research Center 
(JSRRC) should be requested to conduct a search of the 
appropriate records from October 1978 to December 1978, in an 
attempt to verify it.  

If, and only if, JSRRC confirms the alleged stressor in this 
case, the veteran should be scheduled for a PTSD examination 
to determine whether that verified incident alone is 
sufficient to warrant the PTSD diagnosis.  See 38 C.F.R. 
§ 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

Because the veteran claims that he is entitled to service 
connection for cracked teeth as secondary to PTSD, the issues 
are considered inextricably intertwined and must be remanded 
concurrently.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  After the additional development has been 
conducted on the issue of service connection for PTSD, the 
teeth claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy 
Medical Liaison office of the NPRC in an 
effort to verify the veteran's alleged 
sources of asbestos exposure.  A copy of the 
veteran's service personnel records, as well 
as a copy of all of the veteran's statements 
of record in which he describes the ways by 
which he was allegedly exposed to asbestos 
should be included.  The Liaison Office 
should be asked to indicate whether it was 
likely that the veteran was exposed to 
asbestos in the course of his assigned duties 
within the military occupational specialties 
noted in his service personnel records.  If 
no such opinion can be given, the service 
department should so state, and give the 
reason why.

2.  Request that U. S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly USASCRUR, research the ship's logs, 
or other records as appropriate, for the 
U.S.S. Bluefish, from October 1978 and 
December 1978.  Specific attention is 
requested for the veteran's allegations 
regarding Soviet ship surveillance.  A 
negative reply should be requested in the 
event that the search results in no 
information. 

3.  If JSRRC verifies the veteran's alleged 
stressor, schedule the veteran for a PTSD 
examination.  The claims file should be 
provided to the examiner and reviewed.  The 
examiner must be alerted as to the particular 
stressor that has been verified.  Based on 
the examination, an opinion is requested as 
to whether the veteran's PTSD symptomatology 
is related to the specific, verified 
stressor.  If other causes exist for the 
diagnosis, those should be so noted.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


